Exhibit 10.1

Execution Copy

IPC The Hospitalist Company

SECOND AMENDED AND RESTATED EMPLOYMENT AGREEMENT

THIS SECOND AMENDED AND RESTATED EMPLOYMENT AGREEMENT (the “Agreement”), dated
as of August 5, 2009 and effective as of January 11, 2008 (the “Effective
Date”), by and between IPC THE HOSPITALIST COMPANY, INC., a Delaware corporation
(the “Company”), and ADAM SINGER, M.D. (“Employee”) amends, restates and
supersedes that certain Amended and Restated Employment Agreement dated as of
June 12, 2008 and effective as of January 11, 2008 (the “Prior Agreement”),
which amended and restated that certain Employment Agreement dated as of June 1,
2005, between In-Patient Consultants Management, Inc, which is the former name
of the Company, and the Employee.

BACKGROUND INFORMATION

A. The Company desires to encourage the continuity of its management and secure
for its benefit the skills of individuals who provide unique value to its
operations;

B. The Company recognizes that Employee possesses certain skills and expertise
which give Employee peculiar value to the Company, the loss of which cannot be
reasonably or adequately replaced;

C. The Company desires to retain these skills for the benefit of the Company and
to provide Employee with compensation commensurate with such skills; and

D. Employee and the Company desire to enter amend, restate and supersede the
Prior Agreement on the terms and conditions contained herein.

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:

ARTICLE I

BASIC EMPLOYMENT

1.1 Employment. The Company agrees to employ Employee, and Employee hereby
agrees to be employed by the Company, to perform the duties more fully described
below for the compensation and duration specified in this Agreement, as it may
be amended from time to time, subject to and upon all the terms and conditions
set forth herein.

1.2 Term. The term of employment under this Agreement shall commence as of the
Effective Date, and continue in full force and effect after the Effective Date
for a period of three (3) years (the “Term”); provided, however, that the Term
shall automatically be extended for successive one (1) year periods unless
either party provides the other with at least thirty (30) days advance written
notice of its intention not to extend the Term. Each twelve (12) month period
during the Term or any extension shall be referred to herein as a “Contract
Year.” Notwithstanding anything to the contrary contained herein, the Term will
terminate upon



--------------------------------------------------------------------------------

termination of Employee’s employment by the Company or by Employee pursuant to
Article III below. Upon the Effective Date, all previously existing employment
agreements or arrangements, including the Prior Agreement, between Employee and
the Company (other than this Agreement) shall terminate automatically and be of
no further force or effect.

1.3 Duties and Powers.

1.3.1 Service with the Company. During the Term, Employee shall (i) serve as the
Company’s Chief Executive Officer and Chief Medical Officer and shall report
directly to the Board of Directors of the Company (the “Board”), (ii) have such
responsibilities, duties and authorities, and render such services for the
Company, that Employee has or renders for the Company as of the Effective Date,
and (iii) have such other responsibilities, duties and authorities, and render
such other services for the Company, that are consistent with Employee’s
position as Chief Executive Officer and Chief Medical Officer, as the Board may
from time to time reasonably direct.

1.3.2 Service with Subsidiaries and other Affiliates. During the Term, Employee
shall (i) have such responsibilities, duties and authorities, and render such
services for the Company’s subsidiaries and other affiliates that (a) Employee
renders for such subsidiaries and other affiliates as of the Effective Date and
(b) that are consistent with Employee’s position as Chief Executive Officer and
Chief Medical Officer of the Company, as the Board may from time to time
reasonably direct; and (ii) at the reasonable request of the Board, serve as the
President and Chief Executive Officer and/or director of each subsidiary or
other affiliate of the Company; provided that Employee shall not be entitled to
any additional compensation for serving as an officer or director of the
Company’s subsidiaries and other affiliates.

1.3.3 Performance of Duties. Employee will devote his best efforts, energies and
abilities and his full business time, skill and attention (except for permitted
vacation periods and reasonable periods of illness) to the business and affairs
of the Company, its subsidiaries and other affiliates and shall perform the
duties and carry out the responsibilities assigned to him, to the best of his
ability and in a diligent, trustworthy, businesslike and efficient manner.
Employee acknowledges that his duties and responsibilities will require his
full-time business efforts and agrees that during the Term he will not engage in
any other business activity or have any business pursuits or interests, except
activities or interests which do not conflict with the business of the Company,
its subsidiaries and other affiliates and do not interfere with the performance
of Employee’s duties hereunder; provided that Employee shall be permitted to
(i) continue to serve on civic and charitable boards and committees (provided
that in January of each year hereunder, Employee furnishes the Board with a list
of the civic and charitable boards and committees on which Employee is then
serving), and (ii) manage his personal investments and affairs, in each case so
long as the activities referred to in clauses (i) and (ii) above otherwise
comply with the terms and conditions of this Agreement, including the provisions
of this Section 1.3.3; provided further that, other than the positions and
entities listed in clause (i) above, Employee shall not, without the prior
written consent of the Board, be permitted to serve on any for profit entity’s
board of directors or committee or hold any similar position with respect to any
such entity.

 

2



--------------------------------------------------------------------------------

1.4 Compensation. During the Term, the Company agrees to pay to Employee an
initial base salary at the rate of $543,000 per annum, commencing on the date
hereof (the “Base Salary”). The Base Salary shall be payable in arrears in
substantially equal payments at such frequency as is the custom and practice of
the Company and on at least a monthly basis. During the Term, the Base Salary
shall be subject to annual review by the compensation committee of the Board
(the “Committee”), and the Base Salary may be increased by the Committee in its
sole discretion, but the Base Salary (including any previously approved
increase) may not be decreased as long as Employee remains a full-time employee
of the Company.

1.5 Bonus Compensation. During the Term, in addition to the Base Salary,
Employee shall be eligible to receive an annual performance-based cash bonus
(“Annual Bonus”) during each Contract Year with respect to each fiscal year of
the Company (subject to Section 4.2). The Annual Bonus shall be based upon
quantitative and qualitative performance targets as established by the Committee
in it sole discretion in accordance with the Company’s annual bonus plan;
provided, that Employee’s Annual Bonus payable for achievement of the target
level of performance designated by the Committee shall be not less than fifty
percent (50%) of Base Salary as in effect at the time the Committee establishes
the Annual Bonus. The Committee may, in its discretion, specify amounts of
Annual Bonus payable above or below the designated target amount for achievement
of performance at specified levels above or below the designated target level of
performance. The Annual Bonus shall be payable to Employee at the same time
bonuses are paid to other executive officers in accordance with the Company’s
annual bonus plan, but in no event later than March 15 of the calendar year
following the calendar year in which the Annual Bonus is not subject to a
substantial risk of forfeiture within the meaning of Section 409A of the
Internal Revenue Code of 1986, as amended (“Section 409A”).

1.6 Working Conditions; Benefits.

1.6.1 Vacation. Employee shall be entitled to twenty (20) business days of paid
vacation per calendar year. Any unused vacation days shall accrue from year to
year up to a maximum of thirty-five (35) days accrued at any one time. Employee
shall be paid in cash, calculated on the basis of the per diem Base Salary, for
all vacation days not used at the end of a calendar year, up to a maximum of ten
(10) days; provided that such cash payment shall be made no later than March 15
of the calendar year following the calendar year in which such vacation days
have been earned but unused.

1.6.2 Insurance and Other Benefits. During the Term, Employee shall be eligible
to participate in and, if eligible, to receive employee and dependent group
medical, dental, disability, life insurance, 401(k) and such other benefits made
available by the Company in accordance with the Company’s policies and
procedures established from time to time, or, if there is no policy or procedure
in place at any applicable time, then on the same basis as other senior
management of the Company.

1.6.3 Equity Compensation Grants. During the Term, Employee shall be eligible to
receive, at the discretion of the Committee, grants of stock options and/or
other equity under, and subject to the terms of, the Company’s 2007 Incentive
Compensation Plan or any such other incentive compensation plan that may be
maintained by the Company from time to time.

 

3



--------------------------------------------------------------------------------

1.6.4 Expenses. During the Term, Employee shall be entitled to reimbursement for
all approved reasonable travel and other business expenses incurred by Employee
in connection with his services to the Company pursuant to the terms of this
Agreement. All business expenses for which Employee seeks reimbursement from the
Company shall be adequately documented by Employee in accordance with the
Company’s procedures covering expense reimbursement and in compliance with the
regulations of the Internal Revenue Service.

1.6.5 Facilities. During the Term, the Company shall provide Employee with a
private office, computer, secretarial support, telephone, cellular telephone and
service, facsimile, reprographic and other support services and facilities
commensurate with Employee’s position.

ARTICLE II

PROPRIETARY AND CONFIDENTIAL INFORMATION

2.1 The Company’s Proprietary, Confidential and Trade Secret Information.
Employee may have access to or otherwise obtain knowledge of confidential
information of the Company and/or its affiliates (whether such affiliation is
through a management agreement between the Company and/or another entity or
otherwise) (“Affiliates”), including, without limitation, the Company’s and
Affiliates’ selling and servicing methods and business techniques, software
programs, policies and procedures, business records, training, service and
business manuals, promotional materials, training courses and other training and
instructional materials, vendor and product information, customer and
prospective customer lists, other customer and prospective customer information,
information concerning the Company’s and Affiliates’ current or any future or
proposed work, services, or products, the facts that any such work, services, or
products are planned, under consideration, or in production, as well as any
descriptions thereof, and other business information (“Confidential
Information”). Confidential Information shall not include information that
Employee can demonstrate: (i) was publicly available at the time of disclosure,
or later became publicly available through no act or omission of the Employee;
(ii) was rightfully in Employee’s possession prior to Employee’s date of
employment by the Company; or (iii) was rightfully received by Employee from a
third party without any obligation of confidentiality.

Employee acknowledges that (a) all such Confidential Information, whether
reduced to writing, maintained on any form of electronic media, or maintained in
the mind or memory of Employee and whether compiled by the Company, its
Affiliates and/or Employee, derives independent economic value from not being
readily known to or ascertainable by proper means by others who can obtain
economic value from its disclosure or use; (b) reasonable efforts have been made
by the Company and its Affiliates to maintain the secrecy of such information;
(c) all Confidential Information and materials have and will be made available
to Employee only for the limited purpose of the performance of Employee’s duties
as an employee; (d) all Confidential Information of the Company and its
Affiliates has been developed or compiled by the Company and its Affiliates
through substantial expenditures of time, effort and money and constitutes
valuable and unique property of the Company and its Affiliates; and (e) all
Confidential Information and materials are the sole property of the Company or
its Affiliates. Any retention and use of such information by Employee during
Employee’s employment with the Company (except in the course of performing
Employee’s duties and obligations hereunder) or after the

 

4



--------------------------------------------------------------------------------

termination of Employee’s employment shall constitute a misappropriation of the
Company’s trade secrets and Confidential Information and unfair competition.

The Company’s and its Affiliates’ business is the development and implementation
of programs for the management of comprehensive hospital-based care for patients
within structural in-patient programs, the provision of hospitalist and
associated services throughout the United States and the development and
utilization of automated and electronic work tools and processes for
hospital-based healthcare providers. Employee acknowledges and agrees that the
development of relationships between the Company or its Affiliates and its
customers and clients entails great expense and difficulty and requires frequent
personal contact with such customers and clients, that the development of the
Company’s and its Affiliates’ staff and employees entails great difficulty and
expense and extensive training and supervision of such staff and employees, and
that but for Employee’s employment by the Company, Employee would have no
contact with or knowledge of the identities, addresses and other contact
information pertaining to the Company’s or its Affiliates’ customers, clients,
staff, or other employees, all of which constitute part of the Company’s and its
Affiliates’ Confidential Information.

Accordingly, and without diminishing in any way the rights and remedies of the
Company under any applicable law and regulation, Employee will keep in strict
confidence, and will not, directly or indirectly, at any time during or after
Employee’s employment with the Company, disclose, furnish, disseminate, make
available or, except in the course of performing Employee’s duties of
employment, use any Confidential Information or other trade secrets or
confidential business and technical information of the Company or its
Affiliates.

Employee expressly authorizes the Company to notify any person, firm, entity,
hospital, medical group, medical provider or corporation employing Employee in
the future, or evidencing an intent to employ Employee in the future, of the
existence and provisions of this Agreement.

Employee acknowledges that Employee’s use of Confidential Information regarding
the Company’s accounts, clients, customers, staff and/or employees by Employee
during or after the Term of Employee’s exclusive and non-exclusive employment by
the Company or consultation with the Company, except as is necessary in the
course and scope of performing Employee’s job duties for the Company, will
materially and adversely affect the Company, and all of its shareholders,
economically and otherwise, and constitutes unfair competition. Accordingly, as
an additional inducement to the Company to enter into the Agreement with the
Employee, Employee agrees that:

2.1.1 Use of Trade Secrets and Confidential Information. During and after the
Term of Employee’s exclusive or non-exclusive employment by the Company or
consultation with the Company, except as is necessary in the course and scope of
performing Employee’s job duties for the Company, Employee will not use the
Company’s trade secrets or Confidential Information, directly or indirectly,
alone or in concert with any person or entity, for Employee’s own account or
for, or on behalf of, any other person or entity, to solicit any business from
accounts, clients or customers of the Company or its Affiliates who have dealt
with the Company or its Affiliates at any time during the Term. Nothing in this
Section 2.1.1 shall be deemed to prohibit Employee from accepting as a patient
anyone to whom

 

5



--------------------------------------------------------------------------------

Employee provided medical services during the Term who affirmatively requests
that Employee continue to provide such medical services.

2.1.2 Non-Solicit. During the Term and for a period of two (2) years following
expiration or termination of the Term, regardless of the reason for the
termination, Employee will not directly or indirectly solicit or induce or
attempt to solicit or induce any officer, director, employee, sales
representative, agent or consultant of the Company or its Affiliates to
terminate or adversely alter their employment, representation or other
association with the Company or its Affiliates. In addition, at no time after
Employee leaves employment with the Company will Employee seek to obtain or
misappropriate any of the Company’s trade secrets or Confidential Information
from any current or former Company employee or consultant.

2.1.3 Disclosure. In the event that Employee is requested or required in any
proceeding to disclose any Confidential Information, Employee shall: (i) provide
the Company with prompt written notice of such request(s) and the documents or
information requested so that the Company or its Affiliates may seek an
appropriate protective order and/or waive Employee’s compliance with the
provisions of this Article II; and (ii) consult with the Company or its
Affiliates as to the advisability of taking legally available steps to resist or
narrow such request. It is further agreed that, if in the absence of a
protective order or the receipt of a written waiver from the Company or its
Affiliates, the Employee is nonetheless, in the opinion of his legal counsel,
compelled to disclose any of the Confidential Information or else stand liable
for contempt or suffer other censure or penalty, Employee agrees to disclose to
such tribunal only such Confidential Information as is legally required, which
disclosure shall be without liability hereunder; provided, however, that
Employee shall give the Company written notice of the Confidential Information
to be so disclosed as far in advance of its disclosure as is practicable and
Employee shall request, from the parties to whom the Confidential Information is
disclosed, assurance that confidential treatment will be accorded to such
portion of the Confidential Information required to be disclosed as the Company
or its Affiliates designates.

2.2 Return Of Property. Employee agrees that upon termination of Employee’s
employment with the Company, for any reason, Employee shall promptly return to
the Company, in good condition, all property of the Company or its Affiliates,
including, without limitation, the originals and all copies of any materials
which contain, reflect, summarize, describe, analyze or refer or relate to any
Confidential Information. In the event that such items are not so returned, the
Company or its Affiliates will have the right to charge Employee for all
reasonable damages, costs, attorneys’ fees and other expenses incurred in
taking, removing and/or recovering such property.

2.3 Assignment Of Inventions. Employee hereby assigns and agrees to assign to
the Company, its Affiliates, successors, assigns or nominees, all of Employee’s
right, title and interest in and to any and all “Inventions,” which include any
and all discoveries, developments, designs, inventions, improvements, processes,
techniques, business records, software programs, training, service and business
manuals, promotional materials, training courses and other results and proceeds
of Employee’s services, regardless of whether subject to patent, registration,
trade mark or copyright protection or protection under similar statutes, made,
conceived, suggested, either solely or jointly with others, by Employee while in
the Company’s employ, whether in the course of employment with the use of the
Company’s time, material or facilities or that is in any

 

6



--------------------------------------------------------------------------------

way within or related to the existing or contemplated scope of the Company’s or
its Affiliates’ business or result from the use of property owned, leased or
contracted for by the Company. Inventions shall also include anything that
derives actual or potential economic value from not being generally known to the
public or to other persons who can obtain economic value from its disclosure or
use. Any Inventions directly derivative of the Company’s or its Affiliates’
planned or existing products or services, developed or under development during
Employee’s employment and made, conceived or suggested by Employee, either
solely or jointly with others, within one (1) year following termination of
Employee’s employment under the Agreement, or any successor agreement shall be
irrebuttably presumed to have been so made, conceived or suggested in the course
of such employment with the use of the Company’s time, materials and/or
facilities. All work papers, reports, documentation, drawing, photographs,
negatives, tapes and masters therefor, prototypes, other tangible items and
materials, and all other results and proceeds of Employee’s services hereunder,
made, conceived, or suggested, either solely or jointly with others, by Employee
while in the Company’s employ, whether in the course of employment with the use
of the Company’s time, material or facilities or in any way within or related to
the existing or contemplated scope of the Company’s or its Affiliates’ business,
including, without limitation, and such results and proceeds directly derivative
of the Company’s or its Affiliates’ planned or existing products or services,
developed or under development during Employee’s employment and made, conceived
or suggested by Employee, either solely or jointly with others, within one
(1) year following termination of Employee’s employment under the Agreement or
any successor agreements, and including, without limitation, any and all such
items generated and maintained on any form of electronic media, constitute
specially commissioned works made for hire as defined in the United States
Copyright Act, which works and the copyrights therein and thereto shall be the
property of the Company or its Affiliates as the author thereof. To the extent
that California law applies to this Agreement, this paragraph does not apply to
any invention that qualifies fully under the provisions of Section 2870 of the
California Labor Code, the text of which is reproduced in Section 2.6, and
Employee agrees and acknowledges that Employee will bear the full burden of
proving to the Company that an Invention qualifies fully under Section 2870.

Upon request by the Company with respect to any such Inventions, Employee agrees
to execute and deliver to the Company, at any time during or after Employee’s
employment, such further documents as the Company may require in connection with
the rights, privileges and property granted to the Company or its Affiliates in
the preceding paragraph (the “Rights”), when so requested, at the expense of the
Company, but without further or additional consideration. In the event the
Company is unable, after reasonable effort, to secure Employee’s signature on
any document(s) required in accordance with the provisions of this Article II,
Employee irrevocably designates the Company or its Affiliates, or their nominee,
as Employee’s agent or attorney-in-fact to act on Employee’s behalf, with the
right, but not the obligation, to execute and deliver all such further documents
for the purposes aforesaid. Employee also irrevocably designates the Company or
its Affiliates, or their nominee, as Employee’s agent or attorney-in-fact, with
the right but not the obligation, for the sole benefit of the Company or its
Affiliates, and at the Company’s or its Affiliates’ expense, to bring,
prosecute, defend and appear in suits, actions, and proceedings of any nature
under or concerning all such Rights; and to take such action as the Company or
its Affiliates may deem advisable to enforce, protect, and/or defend any of the
Rights; and to litigate, collect and receive all damages arising from any
infringement of any such Rights. Any such action may be taken by the Company or
its Affiliates in the name of Employee

 

7



--------------------------------------------------------------------------------

or otherwise, and the Company or its Affiliates may join Employee as a plaintiff
or defendant in any such suit, action or proceeding.

Employee further acknowledges that the foregoing assignment of rights is made in
consideration of, and is adequately supported by good, valuable and sufficient
consideration including but not limited to the agreement of the Company to
employ Employee.

2.4 Remedies. Employee acknowledges and agrees that the provisions of this
Article II are reasonable and necessary to protect the legitimate professional
and business interests of the Company and its Affiliates and that any breach or
violation hereof would result in irreparable damage and injury to the Company or
its Affiliates with the extent and the amount of the damages and injury being
difficult, if not impossible, to ascertain. Employee acknowledges and agrees
that such damages and injury cannot be adequately compensated with monetary
damages, and Employee further agrees that the Company or its Affiliates may seek
and obtain injunctive relief against the breach or threatened breach of any of
the provisions of this Article II and/or specific enforcement of such provisions
in addition to any other legal or equitable remedies which may be available and
that are not inconsistent with the Dispute Resolution Procedure in Section 5.1,
Employee agrees to waive any requirement for the securing or posting of any bond
in connection with such remedy. Should litigation be instituted to enforce any
provision of this Article II, the prevailing party will be entitled to recover
all costs incurred in connection with such action, including without limitation
reasonable legal fees, cost of investigation and cost of settlement; provided,
however, that in the case of recovery by the Employee, such recovery shall only
be allowed for amounts incurred during the life time of the Employee, the amount
of such recovery provided during one taxable year shall not affect the amount of
recovery during any other taxable year, such recovery may not be liquidated,
exchanged or substituted for other forms of compensation to Employee, and any
amounts paid with respect to such recovery will be paid no later than the last
day of the Employee’s taxable year following the taxable year in which he
incurred the expense giving rise to such recovery.

2.5 Reasonableness of Obligations. Employee acknowledges and agrees that
Employee’s obligations under this Article II are reasonable in the context of
the nature of the Company’s and its Affiliates’ business and the competitive
injuries likely to be sustained by the Company or its Affiliates if Employee
were to violate such obligations. Employee further acknowledges that the
Agreement is made in consideration of, among other things, this Article II and
is adequately supported by good, valuable and sufficient consideration,
including but not limited to the agreement of the Company to employ Employee.
Employee specifically agrees that the provisions of this Article II shall
survive the termination or expiration of the Agreement.

2.6 California Labor Code Section 2870.

2.6.1 Any provision in an employment agreement which provides that an employee
shall assign, or offer to assign, any of his or her rights in an invention to
his or her employer shall not apply to an invention that the employee developed
entirely on his or her own time without using the employer’s equipment,
supplies, facilities, or trade secret information except for those inventions
that either:

 

8



--------------------------------------------------------------------------------

(a) Relate at the time of conception or reduction to practice of the invention
to the employer’s business, or actual or demonstrably anticipated research or
development of the employer.

(b) Result from any work performed by the employee for the employer.

2.6.2 To the extent a provision in an employment agreement purports to require
an employee to assign an invention otherwise excluded from being required to be
assigned under Section 2.6.1, the provision is against the public policy of
California and is unenforceable.

ARTICLE III

TERMINATION

3.1 Termination. The Term and Employee’s employment (a) shall automatically
terminate immediately upon Employee’s death, (b) may be terminated at any time
by the Board as set forth herein for Cause (as defined in Section 3.2.2) or
without Cause, or by reason of Employee’s Permanent Disability (as defined in
Section 3.3.2), upon written notice to Employee, (c) may be terminated at any
time by Employee for Good Reason (as defined in Section 3.5.5) upon written
notice to the Company, as set forth below, or (d) may be terminated at any time
by Employee without Good Reason in accordance with Section 3.4. In the event the
Employee’s employment with the Company terminates after the expiration of the
Term due to a notice of non-renewal by Employee in accordance with Section 1.2,
the Employee shall only be entitled to the Accrued Obligations payable as
described in Section 3.2.1 below.

3.2 Termination by Company for Cause. The Company shall have the right to
terminate Employee’s employment at any time for Cause by giving Employee written
notice of the effective date of termination. The determination as to whether
Cause exists shall be made in the sole discretion of the Board.

3.2.1 Obligations Upon Termination for Cause. If the Company terminates
Employee’s employment for any of the reasons set forth in Section 3.2.2, the
Company shall have no further obligation hereunder from and after the effective
date of such termination, except for (x) payment, within thirty (30) days of
such termination, of Executive’s Base Salary through the date of termination,
(y) payment of amounts or benefits accrued and vested as of the date of
termination under any retirement plan, profit sharing plan, employee benefit
plan, incentive compensation plan, deferred compensation plan or life insurance
policy maintained by the Company in accordance with the terms of such plans, and
(z) any Annual Bonus earned and payable for the immediately preceding fiscal
year to the extent unpaid on the date of such termination, payable at the same
time as such annual bonuses are paid to other executives of the Company, but in
no event later than March 15 of the calendar year following the year in which
such Annual Bonus was no longer subject to a substantial risk of forfeiture
(collectively, the “Accrued Obligations”), and the Company shall have all other
rights and remedies available under this Agreement, at law or in equity.

3.2.2 Cause Definition. “Cause” shall solely be defined as:

 

9



--------------------------------------------------------------------------------

(a) fraud, misappropriation, embezzlement or other act of material misconduct
against the Company;

(b) substantial, continuing and willful failure to render services in accordance
with the terms of this Agreement;

(c) knowing violation of any laws, rules or regulations of any governmental or
regulatory body material to the business of the Company;

(d) conviction of or a plea of nolo contendere to a felony or a crime involving
moral turpitude, or a charge or indictment of a felony or of any crime involving
moral turpitude the defense of which renders Employee substantially unable to
perform his services hereunder; or

(e) failure to maintain Employee’s professional license in the State of
California, or any sanction or formal reprimand of Employee by the California
Board of Medical Quality Assurance.

3.3 Termination on Account of Death or Permanent Disability.

3.3.1 Separation Benefits. If Employee dies or is terminated due to Permanent
Disability, then following his death or such termination due to Permanent
Disability, the Company shall pay or provide to Employee (or, in the case of
death, to such person or persons as Employee shall have designated for that
purpose in a notice filed with the Company, or, if no such person shall have
been so designated, to his estate) the Accrued Obligations payable as described
in Section 3.2.1. In addition, (x) in the case of termination due to Permanent
Disability, subject to Employee’s execution and delivery to the Company of a
release in the form as attached hereto as Exhibit A no later than forty-five
(45) days following Employee’s termination and Employee’s non-revocation of such
release in accordance with its terms, the Company shall pay or provide to
Employee or (y) in the case of death, the Company shall pay or provide to such
person or persons as Employee shall have designated for that purpose in a notice
filed with the Company, or, if no such person shall have been so designated, to
his estate, the following; (a) periodic payments equal to seventy-five percent
(75%) of Employee’s Base Salary in effect as of the date of his death or
termination due to Permanent Disability (reduced to the extent that any
disability benefit provided by the Company exceeds 25% of Employee’s Base Salary
or increased, but to not more than 100% of Employee’s Base Salary, to the extent
that any disability benefit provided by the Company is less than 25% of
Employee’s Base Salary), which shall be payable in monthly installments and in
accordance with the Company’s standard payroll practices, subject to
Section 3.6, for a period of eighteen (18) months; (b) the Welfare Benefits
Payment, as defined in Section 3.5.4; (c) medical and dental benefits to
Employee (in the case of termination due to Permanent Disability) and/or his
covered dependents (in the case of death or termination due to Permanent
Disability and in either case to the extent applicable) upon the same terms and
conditions as if Employee continued to remain an active employee of the Company
for a period of twelve (12) months following the date of such termination due to
death or Permanent Disability, subject to Employee (or his dependents, in the
case of Employee’s death) timely electing coverage pursuant to the Consolidated
Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA Coverage”) and
making any payments required to be made

 

10



--------------------------------------------------------------------------------

by Employee or his dependents, if applicable; and (d) the payment of Annual
Bonus as specified in Section 4.2. Employee shall be entitled to receive his
standard employment compensation and benefits described in Section 1 (reduced by
the amount of any disability benefits paid to the Employee under any disability
plan maintained by the Company) from the time the Employee has suffered a
physical or mental impairment until such time the Employee has been terminated
due to death or a Permanent Disability.

3.3.2 Permanent Disability Definition. “Permanent Disability” shall mean any
medically determinable physical or mental impairment that can be expected to
result in death or can be expected to last for a continuous period of not less
than twelve (12) months. Termination due to Permanent Disability shall mean a
termination of Employee’s employment by the Company, based upon the Company’s
determination in good faith that Employee has incurred a Permanent Disability.

3.4 Voluntary Termination by Employee Without Good Reason. Employee may
terminate his employment by Company at any time without Good Reason upon sixty
(60) days’ advance written notice to the Company; provided, however, in the
event of such termination of employment under this Section 3.4 (i) Employee (or
his heirs, executors or administrators) shall continue to be bound by any
provisions of this Agreement that expressly survive termination of this
Agreement, (ii) the Company shall have no further obligation hereunder from and
after the effective date of such termination, except for payment of the Accrued
Obligations payable as described in Section 3.2.1 and the payments described in
Section 4.2, and (iii) the Company shall have all other rights and remedies
available under this Agreement, at law or in equity.

3.5 Termination by Employee for Good Reason or by Company without Cause.

3.5.1 Termination by Employee for Good Reason. Employee may terminate his
employment with the Company for Good Reason upon written notice to the Company,
provided, however, that in order for Employee to have a termination of
employment for Good Reason due to an alleged material breach pursuant to
Section 3.5.5(d) below, the Company must have failed to remedy such material
breach within the thirty (30) day cure period specified in Section 3.5.5 (or, in
the case of any breach (or breaches) which is capable of cure, but not
reasonably within such thirty (30) day period, then the Company must have failed
to commence efforts to cure within such thirty (30) day period and, thereafter,
must have failed to continue diligently in good faith its efforts to cure until
such cure is effected).

3.5.2 Termination without Cause. The Company may terminate Employee’s employment
without Cause upon sixty (60) days’ advance written notice to Employee.

3.5.3 Separation Benefits. In the event that Employee’s employment with the
Company is terminated by Employee for Good Reason or by the Company without
Cause, the Company shall pay or provide to Employee the Accrued Obligations
payable as described in Section 3.2.1 and the payments described in Section 4.2.
In addition, subject to (x) Employee’s execution and delivery to the Company of
a release in the form as attached hereto as Exhibit A no later than forty-five
(45) days following the date of such termination and (y) Employee’s
non-revocation of such release in accordance with its terms, the Company shall
pay or provide to Employee the following: (a) the Severance Payment, as set
forth in Section 3.5.4(a); (b) the

 

11



--------------------------------------------------------------------------------

Welfare Benefits Payment, as set forth in Section 3.5.4(b); (c) medical and
dental benefits to Employee and his covered dependents (to the extent
applicable) upon the same terms and conditions as if Employee continued to
remain an active employee of the Company (in all events below determined without
regard for any diminution of such coverage constituting Good Reason for his
resignation hereunder) for the Severance Period; and (d) the payment of Annual
Bonus specified in Section 4.2. Further, Employee shall be entitled to continued
participation in certain welfare plans as described in Section 4.3. In addition,
Employee shall continue to be bound by any provisions of this Agreement that
expressly survive termination of this Agreement.

3.5.4 Severance and Welfare Benefits Payment. In the event that Employee is
eligible to receive the Severance Payment pursuant to Section 3.5.3 above,
Employee shall be entitled to the following: (a) a payment in amount equal to
the product of the Base Salary (as in effect immediately before such
termination, without taking into account any diminution in Base Salary
constituting Good Reason for his resignation hereunder) multiplied by 1.5 (the
“Severance Payment”) and (b) a lump sum cash payment, payable sixty (60) days
following the Employee’s termination of employment, equal to the present value
of the cost to the Company for providing life and disability insurance benefits
to Employee, based upon the cost immediately preceding such termination, for a
period of eighteen (18) months (the “Welfare Benefits Payment”). The Severance
Payment shall be divided into substantially equal monthly cash payments, which
shall be payable in monthly installments and in accordance with the Company’s
standard payroll practices, subject to Section 3.6 and subject to Employee’s
execution of the release as provided in Section 3.5.3 for the duration of the
eighteen (18) month severance period. The Company will pay all applicable
payroll taxes related to such payments and shall withhold the Employee’s payroll
taxes.

3.5.5 Good Reason Definition. “Good Reason” shall mean the occurrence, without
Employee’s express written consent, of any of the following events, provided
that Employee shall have given the Company written notice that circumstances
that Employee believes potentially constitute one of the following Good Reason
events exist no later than ninety (90) days after the date that such
circumstances come into existence, with specific explanation of the
circumstances and the provision of this definition under which Good Reason has
arisen:

(a) a substantial reduction in Employee’s status, title, position or authority
at the Company such that Employee is no longer the Chief Executive Officer of
the Company. “Chief Executive Officer” shall mean an executive who has
responsibility to and is accountable only to either the Board or Chairman for
the direction and management of the executive and operational offices of the
Company;

(b) a reduction in the Base Salary or the target amount of any Annual Bonus
which represents or will represent, in any 12-month period following such
reduction, a reduction of $20,000 in either Base Salary, target Annual Bonus, or
the aggregate of Base Salary and target Annual Bonus;

(c) a requirement that Employee render services at a location outside of Los
Angeles County, California or the relocation of the Company’s headquarters
outside of Los Angeles County, California; provided, however, that the foregoing
shall not apply as to reasonable business travel commensurate with Employee’s
position; or

 

12



--------------------------------------------------------------------------------

(d) any material breach by the Company of any provision of this Agreement;

provided, however, that Good Reason shall not exist unless, following receipt by
the Company of Employee’s notice under this Section 3.5.5, the Company is
provided with thirty (30) days to remedy the circumstances that would constitute
Good Reason (or the additional period provided under Section 3.5.1). After
receipt of Employee’s notice under this Section 3.5.5, Employee’s continued
employment shall not, subject to the requirements under this Section 3.5.5,
constitute consent to, or a waiver of rights with respect to, any event or
condition constituting Good Reason. Any termination of a Employee’s employment
for Good Reason as a result of such event or condition must occur no later than
the second anniversary of the date that such condition initially arose. At any
time after such notice has been given and Good Reason exists (and has not been
cured), the Company may not terminate Employee’s employment due to Permanent
Disability under Section 3.3.

3.5.6 Relationship to Change in Control Plan. It is intended that, if Employee
qualifies for payments under both this Section 3.5 and under the separate
Executive Change in Control Plan or a successor plan or arrangement thereto, he
will be entitled to the greater of the payment and benefits provided either by
this Agreement or such other plan or arrangement, but without duplication.

3.6 Rules for Compliance with Code Section 409A. This Section 3.6 serves to
ensure compliance with applicable requirements of Section 409A. Certain
provisions of this Section 3.6 modify other provisions of this Agreement. If the
terms of this Section 3.6 conflict with other terms of the Agreement, the terms
of this Section 3.6 control.

3.6.1 Special Rules for Separate Payments.

(a) Separate Welfare Benefits Payments. If payable, the Welfare Benefits
Payments shall be payable as a lump sum on the 60 th day following termination
of employment, to the maximum extent possible, under the short-term deferral
rule set forth in Treasury Regulation § 1.409A-1(b)(4) and, to the extent such
amounts are not payable as a short-term deferral, such amounts shall be payable
instead under the “two-years/two-times” exclusion from Section 409A under
Treasury Regulation § 1.409A-1(b)(9)(iii), up to the applicable limits of that
exclusion and, to the extent such payment is not covered by the
“two-years/two-times” exclusion, such amounts shall be deemed to be deferred
compensation under Section 409A and shall be subject to the six-month delay rule
set forth in Section 3.6.2, if applicable.

(b) Separate Severance Payments. If payable, the Severance Payments under
Section 3.5 and the salary continuation payments under Section 3.3 shall be
deemed to be separate payments for purposes of Section 409A as follows:

 

  (i)

Each monthly installment payable in the first three months following termination
of employment shall be a separate payment, payable, to the maximum extent
permissible, under the short-term deferral rule set forth in Treasury Regulation
§ 1.409A-1(b)(4). If the monthly installment payable in the third month
following

 

13



--------------------------------------------------------------------------------

 

termination would be payable in March, such installment shall be paid no later
than March 15. The first two of these monthly installments shall not be paid
until the date after Employee has executed the release required under
Section 3.5.3 or Section 3.3.1, as applicable, and may no longer revoke such
release (this date varies but in no event is later than 52 days after
termination of employment). If these payments are not payable as a short-term
deferral, they shall be payable instead under the “two-years/two-times”
exclusion from Section 409A under Treasury Regulation § 1.409A-1(b)(9)(iii), up
to the applicable limits of that exclusion (after applying the exclusion under
Section 3.6.1(a)). To the extent these payments do not qualify as short-term
deferrals or under the “two-year/two-times” exclusion, such amounts shall be
deemed to be deferred compensation under Section 409A and shall be subject to
the six-month delay rule set forth in Section 3.6.2, if applicable.

 

  (ii) Each month’s installment payable in the fourth, fifth and sixth months
following Employee’s termination of employment shall be a separate payment
payable, to the maximum extent permissible, under the “two-years/two-times”
exclusion from Section 409A under Treasury Regulation § 1.409A-1(b)(9)(iii), up
to the applicable limits of that exclusion (after applying the exclusion under
Section 3.6.1(a)). To the extent these payments do not qualify under the
“two-year/two-times” exclusion, such amounts shall be deemed to be deferred
compensation under Section 409A and shall be subject to the six-month delay rule
set forth in Section 3.6.2, if applicable.

 

  (iii)

Each month’s installment payable from the seventh through the 18th month
following Employee’s termination of employment shall be deemed to include two
separate payments, one of which is a payment equal to one-twelfth of the amount
of the “two-years/two-times” exclusion under Treasury Regulation §
1.409A-1(b)(9)(iii) not applicable to payments prior to the seventh month after
termination under the rules set forth above and under the Executive Change in
Control Plan or any other plan or arrangement providing for severance payments
to Employee before the seventh month after termination (the “Excluded Portion”)
and the other separate payment for each month being the remaining amount of such
Severance Payment, if any (i.e., the total monthly Severance Payment minus the
Excluded Portion), shall be deemed to be deferred compensation subject to
Section 409A and shall be subject to the six-month delay rule set forth in
Section 3.6.2, if applicable.

3.6.2 Six-Month Delay Rule.

(a) General Rule. The six-month delay rule will apply to certain payments and
benefits under the Agreement if all of the following conditions are met:

 

  (i)

Employee is a “key employee” (as defined in Code Section 416(i) without regard
to paragraph (5) thereof) on the date of the Employee’s termination of
employment. The Company will determine status of “key employees” annually,

 

14



--------------------------------------------------------------------------------

 

under administrative procedures applicable to all Section 409A plans and
arrangements and applied in accordance with Treasury Regulation § 1.409A-1(i).

 

  (ii) The Company’s stock is publicly traded on an established securities
market or otherwise.

 

  (iii) The payment or benefit in question is a deferral of compensation and not
excepted, exempted or excluded from being such by the short-term deferral rule,
or the “two-years/two-times” rule in Treasury Regulation § 1.409A-1(b)(9)(iii),
or any other exception, exemption or exclusion; provided, however, that the
exclusion under Treasury Regulation § 1.409A-1(b)(9)(v)(D) shall apply only if
and to the extent that it is not necessary to apply such exclusion to any other
payment or benefit payable within six months after the Employee’s termination of
employment.

(b) Effect of Rule. If it applies, the six-month delay rule will delay a payment
or benefit which otherwise would be payable under this Agreement within six
months after Employee’s Separation from Service.

 

  (i) Any delayed payment or benefit shall be paid on the date six months after
Employee’s Separation from Service.

 

  (ii) During the six-month delay period, accelerated payment will occur in the
event of the Employee’s death but not for any other reason (including no
acceleration upon a Change in Control), except for accelerations expressly
permitted under Treasury Regulation § 1.409A-1 – A-6.

 

  (iii) Any payment that is not triggered by a termination of employment, or is
triggered by a termination of employment but would be made more than six months
after the termination of employment (without applying this six-month delay
rule), or is triggered by Employee’s death shall be unaffected by the six-month
delay rule.

(c) Limit to Application of Six-Month Delay Rule. If the terms of this Agreement
or other plan or arrangement or document relating to this Agreement or payments
hereunder impose this six-month delay rule in circumstances in which it is not
required for compliance with Section 409A, those terms shall not be given
effect.

3.6.3 Certain Benefits. With respect to benefits provided following Employee’s
termination of employment, the provision of each such benefit (whether provided
in-kind by the Company, provided by third parties but to be paid for by the
Company, or reimbursed to Employee by the Company) in each calendar year shall
be deemed a separate payment by the Company, and each component separately
covered by clauses (i) – (v) below shall be deemed a separate payment. The
following payment rules apply to ensure, to the greatest extent possible, that
provision of these benefits does not result in Section 409A penalties to
Employee:

 

15



--------------------------------------------------------------------------------

  (i) Payments that are non-taxable to Employee are intended to be not subject
to Section 409A.

 

  (ii) Certain payments, including but not limited to business expense
reimbursements, are excluded from being deemed deferrals of compensation under
Treasury Regulation § 1.409A-1(b)(9)(v)(A), (B) and (C); such payments may be
incurred or provided during the period from termination of employment until the
last day of Employee’s second taxable year following the taxable year of
Employee’s termination of employment, provided that reimbursements must be paid
no later than the Employee’s third taxable year following the year of Employee’s
termination of employment (or any greater or lesser period applicable to medical
expenses under Treasury Regulation § 1.409A-1(b)(9)(v)(B)).

 

  (iii) Payments shall be excluded under other applicable provisions of Treasury
Regulation § 1.409A-1 – A-6 (including Treasury Regulation § 1.409A-1(b)(4) and
(10) – (12)).

 

  (iv) Any such payments incurred during the lifetime of the Employee and not
covered under the foregoing rules shall be payable to the greatest extent
permissible as a reimbursement to Employee or as an in-kind benefit to Employee
meeting the requirements of Treasury Regulation § 1.409A-3(i)(1)(iv). For this
purpose, the amount of any such payment in any one of Employee’s taxable years
shall not affect the eligible amount of a related payment in any other of
Employee’s taxable years (excluding medical expenses to the extent provided in
Treasury Regulation § 1.409A-3(i)(1)(iv)(B)), and any payment in reimbursement
of an eligible expense shall be made no later than the last day of Employee’s
taxable year following the taxable year in which the expense was incurred. A
payment subject to this clause (iv) may not be subject to liquidation or
exchange for another benefit.

 

  (v) Any payment not excluded from being a deferral of compensation and not
otherwise covered by clauses (i) – (iv) above shall nevertheless be payable as a
separate payment under this Agreement.

3.6.4 Other Provisions.

(a) Separation from Service. References to “termination of employment” hereunder
and references to “Separation from Service” mean Employee’s “separation from
service” from the Company as such term is defined in Treasury Regulation
§ 1.409A-1(h) and other applicable guidance under Section 409A.

(b) No Influence on Year of Payment. In the case of any payment under the
Agreement payable during a specified period of time following a termination of
employment or other event, if such permitted payment period begins in one
calendar year and ends in a subsequent calendar year, Employee shall have no
right to elect in which year the

 

16



--------------------------------------------------------------------------------

payment will be made, and the Company’s determination of when to make the
payment shall not be influenced in any way by Employee.

(c) Good Reason. The definition of “Good Reason” in Section 3.5.5 is intended to
meet requirements so that a termination for Good Reason will constitute an
“involuntary separation” within the meaning of Treasury Regulation §
1.409A-1(n)(2)(i), and shall be so construed and interpreted.

(d) Non-transferability. No right to any payment or benefit under this Agreement
shall be subject to anticipation, alienation, sale, transfer, assignment,
pledge, encumbrance, attachment, or garnishment by Employee’s creditors or of
any of Employee’s beneficiaries.

(e) No Acceleration. The timing of payments and benefits under the Agreement may
not be accelerated to occur before the time specified for payment hereunder,
except to the extent permitted under Treasury Regulation § 1.409A-3(j)(4) or as
otherwise permitted under Code Section 409A without Employee incurring a tax
penalty.

ARTICLE IV

OTHER PAYMENTS AND BENEFITS

4.1 Malpractice Insurance. The Company shall maintain and continue Employee’s
current professional liability insurance. Upon termination of Employee’s
employment under this Agreement for any reason, the Company agrees to purchase
extended period reporting (“tail”) professional liability insurance for
Employee, which shall provide the same coverage as was provided Employee at the
time of termination of employment, for claims occurring any time that Employee
was employed by the Company including before and during the Term and reported as
claims either during the Term or after termination.

4.2 Annual Bonus Payable Following Certain Terminations. In the event of a
termination of Employee’s employment due to death, Permanent Disability, or in
circumstances triggering Severance Payments under Section 3.5, Employee (or his
beneficiaries following his death) shall be entitled to receive a pro rata
portion of his Annual Bonus for the fiscal year in progress at the date of
termination of employment, based on the actual performance achieved for the full
fiscal year determined in good faith by the Committee and consistent with its
determinations for senior executives who remain in service to the Company at the
time of such determination. The pro rata portion shall be equal to the number of
calendar days in the fiscal year through the applicable termination date divided
by 365 (or 366 in a leap year). Payment of any Annual Bonus so earned shall be
made by March 15 of the year following the year of Employee’s termination. For
any partial Contract Year which ends with the non-renewal of this Agreement, the
Annual Bonus for the fiscal year in progress at the end of such Contract Year
shall be payable on a pro rata basis in the same way, treating such non-renewal
as a qualifying termination for purposes of this Section 4.2.

 

17



--------------------------------------------------------------------------------

4.3 Commitment Regarding Continued Participation in Welfare Plans. In the event
of a termination of Employee’s employment following age 55 and five years of
employment with the Company due to death, Permanent Disability, or in
circumstances triggering Severance Payments under Section 3.5, the Company will
in good faith use its best efforts to permit Employee (or his dependents, in the
case of Employee’s death) to continue to participate in the Company’s employee
and dependent group medical and dental benefit programs, with Employee (or his
dependents) upon the same terms and conditions as if Employee continued to
remain an active employee of the Company, for a period until both Employee and
his spouse at the time of termination become eligible for Medicare coverage.

ARTICLE V

MISCELLANEOUS

5.1 Dispute Resolution Procedure.

5.1.1 Arbitration. The parties agree that any dispute arising out of or related
to the employment relationship between them, including the termination of that
relationship, shall be resolved by binding arbitration, except where the law
specifically forbids the use of arbitration as a final and binding remedy.

5.1.2 Statement of Grievance. The party claiming to be aggrieved shall furnish
to the other party a written statement of the grievance identifying any
witnesses or documents then reasonably known to that party that support the
grievance and the relief requested or proposed.

5.1.3 Mediation. If within thirty (30) days after the written statement of
grievance the other party does not agree to furnish the relief requested or
proposed, or otherwise does not satisfy the demand of the party claiming to be
aggrieved, the other party shall provide a statement of reasons, identifying
witnesses or documents then reasonably known to that party in support of its
position. Either party may then submit the dispute to nonbinding mediation
before a mediator to be jointly selected by the parties within fourteen
(14) business days thereafter. The Company will pay the cost of the mediation.
Such mediation shall be completed within sixty (60) days of the submission of
the dispute to a mediator.

5.1.4 Arbitration Proceeding. If the mediation does not produce a resolution of
the dispute, or if the parties fail to cooperate with such mediation, the
Company and Employee agree that final and binding arbitration will be the
exclusive remedy for any employment related dispute between them which is based
on a legally protected right, including without limitation, any common law
claims such as breach of contract or commission of a tort, and any claims
arising under the federal, state or local civil rights laws, Title VII of the
Civil Rights Act of 1964, the Civil Rights Act of 1991, the Americans With
Disabilities Act, the Age Discrimination in Employment Act, the Family and
Medical Leave Act, 42 U.S.C. § 1981, the Worker Adjustment or Retraining
Notification Act, the California Fair Employment & Housing Act, the California
Family Rights Act, California’s Pregnancy Disability Leave law, and all other
federal, state or local employment related statutes, ordinances and common law.
Employee acknowledges that Employee waives the right to litigate the foregoing
employment related legal claims in a judicial forum before a judge or jury.

 

18



--------------------------------------------------------------------------------

This arbitration provision does not apply to any Employee claim for workers’
compensation benefits (with the exception of claims pursuant to California Labor
Code section 132a), claims under the National Labor Relations Act, unemployment
compensation benefits or denial of benefits pursuant to the Employee Retirement
Income Security Act of 1974, as amended (ERISA), or to the filing of Employee
charges with government agencies.

5.1.5 Claim Initiation/Time Limits. A party must notify the other party in
writing at the addresses indicated below of a request to arbitrate a dispute
within the same statute of limitations applicable to the legal claim asserted.
The written request for arbitration must specify: (i) the factual basis on which
the claim is made; (ii) the statutory provision or legal theory under which the
claim is made; and (iii) the nature and extent of any relief or remedy sought.

5.1.6 Procedures. Arbitration will be before a single arbitrator in Los Angeles,
California, unless the parties mutually agree to hold the arbitration in a
different location. The arbitration will be administered in accordance with the
Employment Dispute Rules of the American Arbitration Association (“AAA”), a copy
of which is available upon request to the Company. If the parties cannot agree
on an arbitrator, then the AAA rules will govern selection. The Company will pay
the fees of the AAA and the arbitrator. However, in the event Employee requests
an arbitration, Employee will be required to contribute an amount equal to the
fee required to file a complaint of the same type in the state court which is
geographically closest to the site of the arbitration. Employee and the Company
may be represented by counsel of their choosing at their own expense. However,
the arbitrator may award attorneys’ fees and costs to a prevailing party if
authorized by the statute or common law under which the claim is made.

5.1.7 Responsibilities of Arbitrator. The arbitrator will act as the impartial
decision maker of any claims that come within the scope of this arbitration
provision. The arbitrator will have the powers and authorities provided by the
Employment Dispute Resolution Rules of the AAA and the statute or common law
under which the claim is made. For example, the arbitrator will have the power
and authority to include all remedies in the award available under the statute
or common law under which the claim is made including, without limitation, the
issuance of an injunction. The arbitrator will apply the elements and burdens of
proof, mitigation duty, interim earnings offsets and other legal rules or
requirements under the statutory provision or common law under which such claim
is made. The arbitrator will permit reasonable pre-hearing discovery. The
arbitrator will have the power to issue subpoenas. The arbitrator will have the
authority to issue a summary disposition if there are no material factual issues
in dispute requiring a hearing and the Company or Employee is entitled to an
award in its or his favor. The arbitrator will issue a signed written opinion
and award that will include findings of fact and conclusions of law. If any
monetary award is made, the arbitrator will specify the elements and factual
basis for calculating the amount. The arbitrator’s award will be enforceable,
and a judgment may be entered thereon, in a federal or state court of competent
jurisdiction. The decision of the arbitrator will be final and binding;
provided, however, limited judicial review may be obtained in a court of
competent jurisdiction: (i) on any ground referred to in the Federal Arbitration
Act, 9 U.S.C. § 1 et seq.; (ii) where the findings of fact are not supported by
substantial evidence; or (iii) where the arbitrator’s conclusions of law are
erroneous.

 

19



--------------------------------------------------------------------------------

5.2 Notices. Whenever notice is to be served hereunder, service shall be made
personally, by facsimile transmission, by overnight courier or by registered or
certified mail, return receipt requested. All postage and other delivery charges
shall be prepaid by the party sending the notice. Notice shall be effective only
upon receipt by the party being served, except notice shall be deemed received
seventy-two (72) hours after posting by the United States Post Office, by method
described above. Confirmation of receipt of any facsimile sent must be received
in order to presume that the transmission was received. All notices shall be
sent to the addresses described below unless changed by written notice pursuant
to the terms of this Section 5.2:

 

  To the Company: IPC The Hospitalist Company

       4605 Lankershim Boulevard, Suite 617

       North Hollywood, CA 91602

       Attention: President

       Facsimile: (818) 766-3999

 

  To Employee: Adam Singer, M.D.

       11731 Chaparal St.

       Los Angeles, CA 90049

5.3 Determinations by the Board or the Committee. Except as specifically
provided herein to the contrary, with respect to any determinations to be made
by the Board or the Committee in connection with Employee’s employment (or
termination of employment) hereunder, Employee shall not have the right to
participate in the deliberations of such determination and shall abstain from
any vote of the Board or the Committee with respect thereto.

5.4 Section 409A. It is intended that any income or payments to Employee
provided pursuant to this Agreement (any such income or payments being referred
to as “Payments”) will not be subject to the tax penalty and interest under
Section 409A (a “Section 409A Tax”). The provisions of the Agreement will be
interpreted and construed in favor of complying with any applicable requirements
of Section 409A necessary in order to avoid the imposition of a Section 409A
Tax. To the extent permitted under Section 409A, the Company and Employee agree
to amend (including retroactively) the Agreement in order to comply with
Section 409A, including amending to facilitate the ability of Employee to avoid
the imposition of, or reduce the amount of, any Section 409A Tax. The Company
and Employee shall reasonably cooperate to provide full effect to this provision
and the consent to any amendment described in the preceding sentence shall not
be unreasonably withheld by either party. The parties agree that neither party
has (a) an obligation to bring any potential Section 409A Tax to the attention
of the other party or (b) any liability for any Section 409A Tax or any other
reporting or withholding obligation to the other party.

5.5 No Mitigation; No Set-Off. The Company’s obligation to make the payments
provided for in this Agreement and otherwise to perform its obligations
hereunder shall not be affected by any set-off, counterclaim, recoupment,
defense or other claim, right or action (provided Employee enters into and does
not rescind the general release provided in Sections 3.3.1 and 3.5.3 and subject
to the proviso in the succeeding sentence) which the Company may

 

20



--------------------------------------------------------------------------------

have against Employee or others, other than any action the Company may need to
take pursuant to Section 304 of the Sarbanes-Oxley Act of 2002. In no event
shall Employee be obligated to seek other employment or take any other action by
way of mitigation of the amounts payable to Employee under any of the provisions
of this Agreement and such amounts shall not be reduced whether or not Employee
obtains other employment; provided that the Company’s obligation under Sections
3.3.1, 3.5.3 and 4.3 with respect to medical and dental benefits shall be
limited to the extent that Employee obtains any such medical or dental benefits
from another employer during the benefit continuation period provided
thereunder, in which case the Company may reduce the coverage of any medical and
dental benefits it is required to provide Employee under Sections 3.3.1, 3.5.3
and 4.3 as long as the aggregate coverages of the combined benefits provided by
the Company and such other employer are comparable to the benefits to be
provided to Employee by the Company under Sections 3.3.1, 3.5.3 and 4.3. The
provisions of this Section 5.5 shall survive the expiration or earlier
termination of this Agreement for any reason.

5.6 Assignability. The Company may assign its interest in this Agreement to any
subsidiary or affiliate of the Company or in connection with a merger or sale of
all or substantially all of the assets of the Company and the provisions of this
Agreement shall inure to the benefit of the successors and assigns of the
Company. Employee may not assign or transfer this Agreement, it being deemed
personal to Employee only; provided, however, upon Employee’s death, Employee’s
heirs, executors and/or administrators may seek collection of any sums that may
have been due Employee as of Employee’s death. Subject to the above, this
Agreement shall be binding upon and shall inure to the benefit of the parties
hereto and their respective heirs, legal representatives, successors and
assigns.

5.7 Deductions. The Company shall deduct from any payment to Employee hereunder
such social security insurance, federal, state and other taxes, state disability
insurance and other withholdings as may be required by law.

5.8 Severability. If any term or provision of this Agreement, or the application
thereof to any person or circumstance, shall to any extent be found to be
invalid, void, or unenforceable, the remaining provisions of this Agreement and
any application thereof shall, nevertheless, continue in full force and effect
without being impaired or invalidated in any way.

5.9 Waiver. No waiver of any term, provision or condition of this Agreement,
whether by conduct or otherwise, in any one or more instances, shall be deemed
to be or be construed as a further or continuing waiver of any such term,
provision or condition or as a waiver of any other term, provision or condition
of this Agreement.

5.10 Headings. The headings herein used are for convenience purposes only and
shall not be used to construe the meaning of this Agreement in any respect.

5.11 Entire Agreement. This Agreement, together with any Exhibit hereto and any
extensions or renewals hereof, constitutes the parties’ entire Agreement with
respect to the subject matter hereof and supersedes all prior statements or
agreements, both written and oral except for award agreements related to grants
of equity-based compensation to Employee. This Agreement may be amended only by
a writing signed by the parties.

 

21



--------------------------------------------------------------------------------

5.12 Governing Law. The validity, interpretation and construction of this
Agreement, and all other matters related to the Agreement, shall be interpreted
and governed by the laws of the State of California.

5.13 Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall constitute an original instrument and all of which together
shall constitute the same instrument

5.14 Acknowledgements. Employee and the Company each acknowledge and represent
to the other that each of them (a) has carefully read and understands this
Agreement, (b) has had the opportunity to consult with legal counsel prior to
executing this Agreement, (c) understands the legal effect and binding nature of
this general Agreement, and (d) is acting voluntarily (and not as a result of
any threats or coercion) and with full knowledge of their actions in executing
this Agreement, with the intent of being bound by this Agreement.

5.15 Future Cooperation. Following the end of the Term, as the Company in its
sole discretion deems necessary to effectuate a smooth transition, or in
connection with any and all claims, disputes, negotiations, investigation,
lawsuits or administrative proceedings involving the Company, Employee agrees to
make himself available, upon reasonable notice from the Company, and without the
necessity of subpoena, to provide information or documents, provide declarations
or statements to the Company, meet with attorneys or other representatives of
the Company, prepare for and give depositions or testimony, render consulting
services and/or otherwise cooperate in the investigation, defense or prosecution
of any or all such matters. Separate from any compensation provided pursuant to
any other provision of this Agreement, the Company agrees that if the provision
of such services is more than minimal in nature, it shall promptly compensate
Employee at the rate of $500 per hour, and will reimburse Employee for
reasonable out of pocket expenses. Any reimbursement payable pursuant to this
Section 5.15 shall be paid as soon as administratively feasible upon request,
but in all cases, such reimbursement shall be paid no later than March 15 of the
year following the year in which the expense is incurred. This Section 5.15
shall survive the termination of this Agreement. In order to ensure that
Employee’s termination of employment pursuant to Article III constitutes a
Separation from Service, the services to be performed by Employee pursuant to
this Section 5.15 shall not be more than insignificant services for the Company
as provided under Treasury Regulation Section 1.409A-1(h)(ii).

 

22



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Second Amended and
Restated Employment Agreement, effective as of the date first above written, by
their duly authorized representatives.

 

COMPANY:  

IPC THE HOSPITALIST COMPANY, INC.

a Delaware corporation

  By:  

 

/s/ R. Jeffrey Taylor

  Title:  

President and Chief Operating Officer

EMPLOYEE:  

/s/ Adam Singer, M.D.

ADAM SINGER, M.D.

 

23



--------------------------------------------------------------------------------

EXHIBIT A

GENERAL RELEASE

For a valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the undersigned does hereby release and forever discharge the
“Releasees” hereunder, consisting of IPC The Hospitalist Company, and each of
its subsidiaries, associates, affiliates, successors, heirs, assigns, agents,
managers, directors, officers, employees, representatives, lawyers, insurers,
and all persons acting by, through, under or in concert with them, or any of
them, of and from any and all manner of action or actions, cause or causes of
action, in law or in equity, suits, debts, liens, contracts, agreements,
promises, liability, claims, demands, damages, losses, costs, attorneys’ fees or
expenses, of any nature whatsoever, known or unknown, fixed or contingent to the
extent permissible under applicable law (hereinafter called “Claims”), which the
undersigned now has or may hereafter have against the Releasees, or any of them,
by reason of any matter, cause, or thing whatsoever from the beginning of time
to the date hereof. The Claims released herein include, without limiting the
generality of the foregoing, any Claims in any way arising out of, based upon,
or related to the employment or termination of employment of the undersigned by
the Releasees, or any of them; any alleged breach of any express or implied
contract of employment; any alleged torts or other alleged legal restrictions on
Releasee’s right to terminate the employment of the undersigned; and any alleged
violation of any federal, state or local statute or ordinance including, without
limitation, Title VII of the Civil Rights Act of 1964, the Age Discrimination In
Employment Act, the Americans With Disabilities Act, and the California Fair
Employment and Housing Act.

THE UNDERSIGNED ACKNOWLEDGES THAT HE HAS BEEN ADVISED BY LEGAL COUNSEL AND IS
FAMILIAR WITH THE PROVISIONS OF CALIFORNIA CIVIL CODE SECTION 1542, WHICH
PROVIDES AS FOLLOWS:

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW
OR SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE,
WHICH IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT
WITH THE DEBTOR.”

THE UNDERSIGNED, BEING AWARE OF SAID CODE SECTION, HEREBY EXPRESSLY WAIVES ANY
RIGHTS HE MAY HAVE THEREUNDER, AS WELL AS UNDER ANY OTHER STATUTES OR COMMON LAW
PRINCIPLES OF SIMILAR EFFECT.

IN ACCORDANCE WITH THE OLDER WORKERS BENEFIT PROTECTION ACT OF 1990, THE
UNDERSIGNED IS HEREBY ADVISED AS FOLLOWS:

(A) HE HAS THE RIGHT TO CONSULT WITH AN ATTORNEY BEFORE SIGNING THIS RELEASE;

(B) HE HAS FORTY FIVE (45) DAYS TO CONSIDER THIS RELEASE BEFORE SIGNING IT; AND

 

A-1



--------------------------------------------------------------------------------

(C) HE HAS SEVEN (7) DAYS AFTER SIGNING THIS RELEASE TO REVOKE THIS RELEASE, AND
THIS RELEASE WILL BECOME EFFECTIVE UPON THE EXPIRATION OF THAT REVOCATION
PERIOD.

The undersigned further understands and agrees that neither the payment of any
sum of money nor the execution of this Release shall constitute or be construed
as an admission of any liability whatsoever by the Releasees, or any of them,
who have consistently taken the position that they have no liability whatsoever
to the undersigned.

IN WITNESS WHEREOF, the undersigned has executed this Release this _____ day of
__________, _____.

 

A-2